     Case 3:16-cv-01562-PDB Document 31 Filed 07/01/20 Page 1 of 5 PageID 692




                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

DANNY JOE STALNAKER,

              Plaintiff,

v.                                                          NO. 3:16-CV-1562-J-PDB


COMMISSIONER OF SOCIAL SECURITY,

              Defendant.



                                        Order

        Danny Stalnaker’s lawyer, William Horne, moves under 42 U.S.C. § 406(b) for
authorization to charge $9254 in fees for Horne’s successful representation of
Stalnaker in this action. Doc. 30. The Commissioner of Social Security has no
opposition. Doc. 30 at 8.

                                     Background

        After finding Stalnaker disabled as of March 1, 2011, Tr. 12, 138, the Social
Security Administration decided he was no longer disabled as of October 1, 2014. Tr.
127, 128, 159.

        Stalnaker challenged the decision. Doc. 1. He and Horne entered into a
standard contingent-fee agreement under which Horne agreed to represent
Stalnaker, and Stalnaker agreed to pay Horne 25 percent of any past-due benefits
awarded to Stalnaker and his family. Doc. 27 at 15; Doc. 30 at 4.

        For Stalnaker, Horne drafted and filed a complaint, Doc. 1, and a brief arguing
why the decision was wrong, Doc. 23. The Commissioner moved to vacate the decision
  Case 3:16-cv-01562-PDB Document 31 Filed 07/01/20 Page 2 of 5 PageID 693




and remand the case for further evaluation. Doc. 24. The Court granted the motion,
Doc. 25, and a later request for fees under the Equal Access to Justice Act (“EAJA”),
28 U.S.C. § 2412(d), and awarded Horne $4324.77 in attorney’s fees based on 22.25
hours of work, Doc. 28.

       On remand, the Social Security Administration issued notices advising
Stalnaker and his son they were entitled to past-due benefits. Doc. 30 at 3–4. The
first notice advised Stalnaker was entitled to $57,096 in past-due benefits. Doc. 30 at
3, 10–14. The SSA set aside $14,274 for attorney’s fees. Doc. 30 at 3, 12–13. The
second notice advised his son he was entitled to $3920 in past-due child’s benefits.
Doc. 30 at 4, 15–18. The Social Security Administration stated it had mistakenly
released $980 for attorney’s fees it should have set aside. Doc. 30 at 4, 17. The current
motion, Doc. 30, followed.1

                                     Law & Analysis

       For representation during court proceedings, 42 U.S.C. § 406(b) provides that
an attorney who obtains remand may seek fees, and the court, as part of its judgment,
may allow reasonable fees that do not exceed 25 percent of past-due benefits. Bergen
v. Comm’r of Soc. Sec., 454 F.3d 1273, 1275–77 (11th Cir. 2006). The fees are from
the past-due benefits. 42 U.S.C. § 406(b)(1)(A).

       Separately, under the EAJA, 28 U.S.C. § 2412(d), a court must order the
United States to pay fees to a party who prevails against the United States, including
in a social-security case, unless the United States’ position was substantially justified


       1Under  the Court’s standing order, counsel must request fees “not later than thirty
(30) days” after the SSA sends a letter “to the plaintiff’s counsel of record at the conclusion
of the Agency’s past-due benefit calculation stating the amount withheld for attorney’s
fees.” In re: Procedures for Filing for Applying for Attorney’s Fees under 42 U.S.C.
§§ 406(b) and 1383(d)(2), 6:12-mc-124-orl-22 (Nov. 14, 2012).
       Here, the SSA sent the notices on May 13, 2020. The current motion, filed on June
3, 2020, is timely.

                                              2
  Case 3:16-cv-01562-PDB Document 31 Filed 07/01/20 Page 3 of 5 PageID 694




or special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The fees
are based on the attorney’s hours and rate, capped at $125 per hour, unless a special
circumstance justifies more. 28 U.S.C. § 2412(d)(2)(A).

      An attorney may obtain fees under both § 406(b) and the EAJA but must
refund the lesser fees to the claimant. Jackson v. Comm’r of Soc. Sec., 601 F.3d 1268,
1274 (11th Cir. 2010).

      In evaluating an attorney’s request for authorization to charge § 406(b) fees
based on a contingent-fee arrangement, a court must follow the framework in
Gisbrecht v. Barnhart, 535 U.S. 789 (2002). A court reversibly errs by instead
employing the lodestar method. Gossett v. Soc. Sec. Admin., Comm’r, No. 19-13922,
2020 WL 2043429, at *3 (11th Cir. Apr. 28, 2020) (unpublished).

      In Gisbrecht, the Supreme Court endorsed the use of contingent-fee
arrangements in social-security cases but cautioned that § 406(b) “calls for court
review of such arrangements as an independent check, to assure that they yield
reasonable results in particular cases.” 535 U.S. at 807. The Court explained, “Courts
that approach fee determinations by looking first to the contingent-fee agreement,
then testing it for reasonableness, have appropriately reduced the attorney’s recovery
based on the character of the representation and the results the representative
achieved.” Id. at 808. A downward adjustment “is in order,” the Court continued, if
the representation was substandard, the attorney was responsible for delay that
increased past-due benefits, or the “benefits are large in comparison to the amount of
time counsel spent on the case,” thereby creating a windfall to the attorney. Id.

      Gisbrecht requires a claimant’s attorney to show the requested fee “is
reasonable for the services rendered.” Id. at 807. In assessing reasonableness, “the
court may require the claimant’s attorney to submit, not as a basis for satellite
litigation, but as an aid to the court’s assessment of the reasonableness of the fee
yielded by the fee agreement, a record of the hours spent representing the claimant


                                          3
  Case 3:16-cv-01562-PDB Document 31 Filed 07/01/20 Page 4 of 5 PageID 695




and a statement of the lawyer’s normal hourly billing charge for noncontingent-fee
cases.” Id. at 808.

        After Gisbrecht, to assess the reasonableness of requested fees, courts have
also considered the risk of litigation loss, the difficulty of the case, the attorney’s
experience, the percentage of past-due benefits that the requested fees would
consume, the value of the case to the claimant, and the claimant’s consent to the
requested fee. Jeter v. Astrue, 622 F.3d 371, 382 (5th Cir. 2010).

        Here, the contingent-fee agreement contemplates fees of $15,254 (25 percent
of $61,016, which is the total of past-due benefits). Horne seeks $9254 (25 percent of
past-due benefits minus $6000). Doc. 30 at 7. Horne acknowledges he must refund
the EAJA amount ($4324.77) to Stalnaker if the § 406(b) amount is higher. Doc. 30
at 7.

        To satisfy his burden of establishing the requested fees are reasonable, Horne
observes that he secured a favorable result in a case involving eight years of medical
records, that the Commissioner recognized Stalnaker’s disability is “continuing,” and
that the Court previously determined the 22.25 hours Horne spent on the case were
reasonable. Doc. 30 at 5. Horne argues $9254 is not a windfall. Doc. 30 at 6.

        Considering Horne’s observations, the requested fees are reasonable. The
Court is mindful of Gisbrecht’s instruction that a downward adjustment is in order if
the benefits are large compared to the time spent on the case. See Gisbrecht, 535 U.S.
at 808. But considering the substantial risk of no award, that Stalnaker’s success may
be attributed to Horne’s skills and experience, and that Horne is seeking less than
the contractual and statutorily authorized amount, it is appropriate for him to “reap
the benefit of [his] work.” See Jeter, 622 F.3d at 380–81 (quoted).




                                           4
     Case 3:16-cv-01562-PDB Document 31 Filed 07/01/20 Page 5 of 5 PageID 696




                                     Conclusion

        The Court grants the motion, Doc. 30. Horne is authorized to charge Stalnaker
$9254 out of past-due benefits. Horne must refund Stalnaker $4324.77. The clerk is
directed to enter judgment accordingly and close the file.

        Ordered in Jacksonville, Florida, on July 1, 2020.




c:      Counsel of Record




                                          5
